Case 0:19-cv-63060-PMH Document 1 Entered on FLSD Docket 12/11/2019 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION

 ADALYS FUSCO,

        Plaintiff,                                             CASE NO.: ________________

 v.

 SAGE DENTAL MANAGEMENT, LLC,
 a Florida Limited Liability Company,

        Defendant.
                                       /

                           DEFENDANT’S NOTICE OF REMOVAL

        Defendant, SAGE DENTAL MANAGEMENT, LLC, (“Defendant” or “Sage”), by and

 through its undersigned counsel, hereby provides notice of removal of this action to the United

 States District Court for the Southern District of Florida, Fort Lauderdale Division, from the

 Circuit Court of the Seventeenth Judicial Circuit, Broward County, Florida, and states as follows:

        1.      Plaintiff filed this one-count action in Broward County Circuit Court on or about

 November 13, 2019, claiming that Defendant violated the Fair Labor Standards Act, as amended,

 29 U.S.C. § 216(b) (the “FLSA”). The Circuit Court docketed the matter as Case Number 19-

 CACE-023470 (08).

        2.      Defendant accepted service of the Civil Action Summons and Complaint on or

 about November 21, 2019. A copy of the Summons and Complaint are attached hereto as Exhibits

 A and B, respectively. There have been no further proceedings in this case.

        3.      Pursuant to 28 U.S.C. § 1441:

                (a) [A]ny civil action brought in a State court of which the district courts of
                the United States have original jurisdiction, may be removed by the defendant
                or the defendants, to the district court of the United States for the district and
                division embracing the place where such action is pending.
Case 0:19-cv-63060-PMH Document 1 Entered on FLSD Docket 12/11/2019 Page 2 of 3




         4.       Defendant removes the action to this Court based on federal question jurisdiction.

 See 28 U.S.C. § 1331. Pursuant to 28 U.S.C. § 1331, “[t]he district courts shall have original

 jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United States.”

 The Complaint alleges one cause of action under the FLSA. The FLSA is a law of the United

 States. Therefore, this Court has federal question jurisdiction over Plaintiff’s Complaint.

         5.       Accordingly, federal question jurisdiction exists pursuant to 28 U.S.C. § 1331 and

 this action is removable pursuant to 28 U.S.C. § 1441.

         6.       The United States District Court for the Southern District of Florida is the judicial

 district embracing the place where this case is pending. See 28 U.S.C. § 89.

         7.       Plaintiff initiated this action in Broward County, which is located within this

 Court’s venue.

         8.       This Notice of Removal is timely filed with this Court within thirty (30) days after

 Defendant first received a copy of the Complaint- on or about November 21, 2019. See 28 U.S.C.

 § 1446(b).

         9.       In compliance with 28 U.S.C. § 1446(a), copies of all process, pleadings and orders,

 including the Complaint, that have been served on Defendant are attached to this Notice of

 Removal as Exhibits A and B.

         10.      In compliance with 28 U.S.C. § 1446(d), a copy of this Notice of Removal, with all

 attachments, is being filed in the Circuit Court of the Seventeenth Judicial Circuit, Broward

 County, Florida, on this date.

         WHEREFORE, Defendant hereby provides notice that Case Number 19-CACE-023470

 (08), pending in the Circuit Court of the Seventeenth Judicial Circuit, Broward County, Florida, is

 removed to this Court for all further proceedings.
Case 0:19-cv-63060-PMH Document 1 Entered on FLSD Docket 12/11/2019 Page 3 of 3




        Dated: December 11, 2019.

                                             Respectfully Submitted,

                                             BUCHANAN INGERSOLL & ROONEY PC
                                             401 E. Las Olas Boulevard, Suite 2250
                                             Fort Lauderdale, Florida 33301
                                             Telephone: (954) 468-2300
                                             Facsimile: (954) 527-9915
                                             Counsel for Defendant

                                             By:     /s/ Mary Beth Ricke
                                                     Mary Beth Ricke, Esq.
                                                     Florida Bar No. 107213
                                                     marybeth.ricke@bipc.com

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via U.S.

 Mail and via the Clerk of Court using the CM/ECF system which sends notification of such filing

 to the following counsel for Plaintiff on this 11th day of December 2019:

 Noah E. Strorch, Esq.
 Robert D. Pecchio, Esq.
 Richard Celler Legal, P.A.
 10368 W. SR 84, 103
 Davie, Florida 33325
 Tel: (866) 344-9243
 Fax: (954) 337-2772
 Counsel for Plaintiff

                                             By:     /s/ Mary Beth Ricke
                                                     Mary Beth Ricke, Esq.
